On behalf of the Government 
and people of the Federal Republic of Nigeria, I salute 
the President as he presides over the General Assembly 
at its sixty-eighth session. I assure him of the full 
support and cooperation of the Nigerian delegation. I 
also wish to extend our commendation to Secretary-
General Ban Ki-moon and to place on record Nigeria’s 
appreciation of his focused and committed leadership 
of the United Nations system.

This session comes at a particularly trying period 
when our world faces a number of critical challenges, 
which make it imperative for us to work within 
the Charter of the United Nations to address them 
meaningfully. It is therefore apt that the theme for this 
session, “The post-2015 development agenda: setting 
the stage”, signposts our desire and determination to 
actively cooperate for the improvement of the overall 
welfare and well-being of the most vulnerable citizens 
of the States Members of the Organization.

Nigeria appreciates the consultative nature of 
designing the post-2015 development agenda. Earlier 
in the year, we supported this global outreach through 
inclusive consultations and surveys of a number of 
Nigerians, who expressed their aspirations with respect 
to the world they expect beyond 2015. A major highlight 
of that process, which has increased national ownership 
of the agenda, is the emphasis on the eradication of 



poverty as the overarching principle in the formulation 
of the successor framework. Tomorrow, Nigeria will host 
a side event on the implementation of the Millennium 
Development Goals (MDGs), in collaboration with the 
United Nations, a number of African countries and our 
development partners.

As I had cause to say before the Assembly at its 
previous session (see A/67/PV.8), the year 2015 is not 
a destination but only a milestone to a better, safer, 
healthier and more compassionate world. Let us 
therefore renew our commitment to the processes that 
will develop the post-MDG framework.

That objective is of particular resonance to us in 
Africa, where the challenges of poverty, illiteracy, 
food insecurity and climate change continue to engage 
the attention of the political leadership. The good 
news, however, is that in the past decade, a sustained 
democratization process across the continent has 
made significant difference in governance processes, 
institutions and structures. Today, we have a renascent 
Africa, which has moved away from the era of 
dictatorship to a new dawn, where the ideals of good 
governance and an emphasis on human rights and 
justice are beginning to drive State-society relations. 
This is the present reality of Africa that must replace 
the old prejudices and assumptions about the continent.

We are firm in our conviction that democracy is 
fundamental to achieving the requisite stability that 
will enable the realization of a sustainable post-2015 
development agenda in Africa. This emergent Africa 
will require the continued support and partnership of the 
international community — an Africa that is no longer 
merely a destination for aid but one that is involved in 
constructive, multi-sectoral exchanges on the global 
stage. Our continent stands ready to continue to engage 
the rest of the world as a partner in formulating a global 
development agenda that will guarantee peace, security 
and stability.

I wish to express my appreciation at Nigeria’s 
selection as co-Chair of the Intergovernmental 
Committee of Experts on Sustainable Development 
Financing. The importance of the Committee’s 
assignment cannot be overstated. For the post-2015 
development agenda to be realistic, it must be backed 
by a robust financing framework, which I hope will 
receive the strong backing of the Organization’s better-
endowed Members.

Nigeria’s commitment to sustainable peace and 
security propels the country to action along with 
member States of our subregional and continental 
organizations whenever stability is threatened in 
our continent. In recent years, Africa has had its 
share of conflicts, notably in Mali, Guinea-Bissau, 
the Democratic Republic of Congo, the Central 
African Republic and Somalia. It is noteworthy that 
African leaders, with the support of the international 
community, have demonstrated the capacity to work in 
concert and decisively in pursuit of long-term solutions 
in the affected States. While a lot more still needs to 
be done, we are convinced that progress is being made.

The recent presidential elections in Mali herald 
a new beginning that should translate into peace and 
prosperity for its people and provide a stronger basis 
for stability within the subregion. I congratulate 
President Ibrahim Boubacar Keita, who is here with 
us today. Similarly, the political transition process in 
Guinea-Bissau holds much promise. Among African 
leaders, there is a greater determination and focus on 
the transformation of the continent. That is the required 
impetus for the achievement of development objectives 
that will benefit the people, and rebrand the continent 
even more positively.

Although our world has not witnessed a global 
war since the establishment of the United Nations, 
there have been several conflicts with devastating 
consequences and impact in virtually all regions of 
the world. As global citizens, we have a sacred duty to 
free our world of wars, rivalries, ethnic conflicts and 
religious divisions. Our collective effort in our drive for 
a better world will continue to bind us together.

Nigeria continues to support the efforts of the 
United Nations in addressing the global initiative to 
combat the menace of the illicit trade in small arms and 
light weapons. We have redoubled efforts to address 
this onerous challenge within our borders and across the 
West African subregion. In doing so, we also recognize 
the need for a broad-based global partnership in the 
ongoing battle against transborder crimes, including 
terrorism and acts of piracy. It is regrettable that 
these scourges are sustained by unfettered access by 
non-State actors to illicit small arms and light weapons, 
with which they foster insecurity and instability across 
our continent. For us in Africa, these are the weapons 
of mass destruction.

It is therefore in the light of our collective 
obligation and unceasing struggle to end this nightmare 



that I congratulate Member States on the adoption of 
the Arms Trade Treaty in April. Our hope is that, upon 
its entry into force, the Treaty will herald an era of 
accountable trade in conventional arms, which is critical 
to the security of nations. In line with our continued 
commitment to that project, Nigeria has signed and 
ratified the Treaty. We will continue to engage other 
Member States for its successful implementation.

Terrorism constitutes a major threat to global peace 
and security and undermines the capacity for sustained 
development. In Nigeria, the threat of terrorism in 
a few states in the north-eastern part of our country 
has proven to be a challenge to national stability. We 
will spare no effort in addressing this menace. We 
are therefore confronting it with every resource at our 
disposal, with due regard for fundamental human rights 
and the rule of law. Nigeria would like to place on record 
its appreciation to the international community for its 
support in that regard. The reign of terror anywhere 
in the world is an assault on our collective humanity. 
Three days ago, the stark reality of that menace was 
again brought to the fore by the dastardly terrorist 
attack in Nairobi. We must stand together to win this 
war together.

Piracy, like terrorism, is another menace that has 
attained worrying proportions, especially in Africa’s 
coastal waters. At the bilateral and multilateral 
levels, Nigeria has promoted cooperation to mitigate 
piracy’s impact on and consequences for the security 
and economies of affected coastal States. Indeed, in 
June, the leaders of the Economic Community of West 
African States, the Economic Community of Central 
African States and the Gulf of Guinea Commission 
met in Yaoundé and came up with practical steps to 
collectively confront the menace of piracy in the Gulf of 
Guinea. That effort will no doubt require reinforcement 
and wider support and collaborative action on the part 
of our international partners.

The situation in the Middle East remains volatile. 
The reported use of chemical weapons in the Syrian 
crisis is unacceptable. Nigeria condemns, in the 
strongest possible terms, the use of chemical weapons 
prohibited by international conventions. We applaud the 
current diplomatic efforts to avert a further escalation 
of the crisis. We urge all parties involved to end the 
violence and seek a negotiated solution, including 
through the instruments of the United Nations.

The threat that nuclear weapons pose to the 
survival of the human race is to be understood not just 
in the context of States that aspire to such weapons but 
also of the nations already in possession of them. It is 
our collective responsibility to urge the international 
community to respond to the clarion call for a peaceful 
universe in an age of uncertainty. We can attain that 
objective if we adopt measures and policies that 
promote nuclear disarmament, protect and renew our 
environment and push towards an international system 
that is based on trust, mutual respect and shared goals.


I believe that I express the concern of many when 
I bring up the slow pace of effort and apparent lack of 
progress in the reform of the United Nations, especially 
the Security Council. We believe strongly that the call 
for democratization worldwide should apply not only 
to States but also to international organizations such 
as the United Nations. That is why we call for the 
Council’s democratization. It is desirable in order to 
enshrine justice, equity and fairness and to promote a 
sense of inclusiveness and balance in our world.

Our support for the Security Council in its primary 
responsibility — the maintenance of international peace 
and security — has been total and unwavering. In our 
previous membership of the Council we demonstrated 
both the political will and the capacity to engage in key 
Council responsibilities. Nigeria has therefore decided 
to seek election to a non-permanent seat on the Security 
Council for the period 2014 to 2015, for which I am 
pleased to be able to say we have been endorsed by the 
Economic Community of West African States and the 
African Union. We urge the Assembly to endorse our 
candidature.

Our world continues to be confronted by pressing 
problems and threats. No statement made during this 
session can encompass the extent of those problems. 
The world looks to us, as leaders, to provide hope in 
the midst of crisis, to offer guidance through difficult 
sociopolitical divisions and to ensure that we live in 
a better world. We have obligations to the current 
generation, but we have a greater obligation to those 
yet unborn, who should one day be able to inherit a 
world of sufficiency, irrespective of the circumstances 
of their birth or where they stand on the globe. We must 
work to make that world a reality in recognition of our 
common heritage. We must strive to eradicate poverty, 
hunger, disease and human misery; we must eliminate 
the scourge of nuclear, chemical and biological warfare, 
as well as that of small arms and light weapons. We 
must dedicate ourselves to working together to address 



global, regional and national challenges and to deliver a 
more peaceful, equitable and prosperous world for all. 
It is our duty. We must not fail.
